TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00628-CR




                                 Hansome Ferguson Jr., Appellant

                                                  v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 61497, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Hansome Ferguson Jr. seeks to appeal a judgment of conviction for robbery. The

trial court has certified that: (1) this is a plea bargain case and Ferguson has no right of appeal,

and (2) Ferguson waived his right of appeal. The appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).



                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: November 28, 2007

Do Not Publish